


Exhibit 10.1


EXECUTION VERSION
    


    




BARCLAYS
745 Seventh Avenue
New York, New York 10019
MORGAN STANLEY SENIOR FUNDING, INC.
1585 Broadway
New York, New York 10036



August 15, 2014
Sensata Technologies B.V.
529 Pleasant St.
Attleboro, MA 02703
Attention: Paul Vasington
Project Salient
Commitment Letter
Ladies and Gentlemen:
Sensata Technologies B.V., a besloten vennootschap organized under the laws of
the Netherlands (the “BV Borrower” or “you”) and Sensata Technologies Finance
Company, LLC, a Delaware limited liability company (the “US Borrower” and
together with the BV Borrower, the “Borrowers”), each wholly owned subsidiaries
of Sensata Technologies Intermediate Holdings B.V., a besloten vennootschap
organized under the laws of the Netherlands (the “Parent”), has advised Barclays
Bank PLC (“Barclays”) and Morgan Stanley Senior Funding, Inc. (acting through
such of its affiliates as it deems appropriate, “MSSF” and together with
Barclays, the “Agents”, “we” or “us”) that you intend to consummate the
Transaction (such term and each other capitalized term used but not defined
herein having the meaning assigned to such term in the Transaction Description
attached hereto as Exhibit A or in the Term Sheets referred to below).
1.    Commitments.
In connection with the foregoing, each of Barclays and MSSF (each, an “Initial
Lender” and together the “Initial Lenders”) is pleased to advise you of its
several but not joint commitment to provide (a) 55% and 45%, respectively, of
the entire principal amount of the Term Loan Facility, upon the terms set forth
or referred to in this commitment letter (together with the exhibits attached
hereto, this “Commitment Letter”) and in the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Term Loan Facility Term Sheet”)
and (b) 55% and 45%, respectively, of the entire principal amount of the Senior
Bridge Facility, upon the terms set forth or referred to in this Commitment
Letter and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit C (the “Senior Bridge Facility Term Sheet”




--------------------------------------------------------------------------------




and, together with the Term Loan Facility Term Sheet and Exhibit D attached
hereto, the “Term Sheets”), in each case subject to the conditions set forth in
Section 5 and Exhibit D hereto.
2.    Titles and Roles.
You hereby appoint (i) Barclays and MSSF to act, and each of Barclays and MSSF
hereby agrees to act, as joint bookrunners and lead arrangers for the Facilities
(in such capacity, each a “Lead Arranger” and together the “Lead Arrangers”) on
an exclusive basis in connection with the proposed arrangement and subsequent
syndication of the Facilities, (ii) Barclays to act, and Barclays hereby agrees
to act, as sole administrative agent for the Senior Bridge Facility and (iii)
Barclays to act, and Barclays hereby agrees to act, as sole administrative agent
and collateral agent for the Term Loan Facility, in each case upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter.
At any time on or prior to the 10th business day following the date of this
Commitment Letter, you may (in consultation with the Lead Arrangers) appoint up
to three additional joint lead arrangers and joint bookrunners and appoint
additional agents or co-agents or confer other titles in a manner and with
economics determined by you and reasonably acceptable to the Lead Arrangers for
each of the Facilities (the “Additional Agents”); provided that the aggregate
economics payable to such Additional Agents for each of the Facilities shall not
exceed 15% of the total economics which would otherwise be payable to the Agents
pursuant to the Fee Letter (exclusive of any fees payable to an administrative
agent or collateral agent in its capacity as such) (it being understood that (i)
each such Additional Agent’s aggregate commitment shall be allocated pro rata
among the Facilities, (ii) the commitments of each Initial Lender hereunder will
be reduced by the amount of the commitments of each such Additional Agent (or
its relevant affiliate) under the applicable Facility on a pro rata basis upon
the execution of customary joinder documentation satisfactory to each Lead
Arranger, (iii) the commitments assumed by such Additional Agent for each of the
Facilities will be in proportion to the economics allocated to such Additional
Agent, (iv) no Additional Agents (nor any affiliate thereof) shall receive
greater economics in respect of any Facility than that received by Barclays and
MSSF and (v) Barclays will have “left side” designation and shall appear on the
top left of the cover page of any marketing materials for any of the
Facilities).  The parties hereto agree that Barclays shall hold the leading
roles and responsibilities conventionally associated with such “left” placement
with respect to the Facilities and each Lead Arranger shall be entitled to
receive league table credit for its role as “lead arranger” and “bookrunner” for
the Facilities.
3.    Syndication.
We reserve the right, prior to and/or after the execution of definitive
documentation for the Facilities (the “Credit Documentation”), to syndicate all
or a portion of our commitments with respect to the Facilities to a group of
banks, financial institutions and other lenders (together with the Initial
Lenders, the “Lenders”) identified by us in consultation with you and subject to
your consent (such consent not to be unreasonably withheld, delayed or
conditioned) pursuant to a syndication to be managed exclusively by the Lead
Arrangers; provided that we will not syndicate (i) the Facilities to those
persons identified by you in writing to us prior to the date hereof (such
persons, collectively, the “Disqualified Institutions”) or (ii) the Term Loan
Facility to persons who are not eligible to be Term Lenders (as defined under
the

-2-

--------------------------------------------------------------------------------




Existing Credit Agreement) under the Existing Credit Agreement. Subject to the
foregoing rights, the Lead Arranger will manage all aspects of the syndication
of the Facilities in consultation with you, including, without limitation,
timing, potential syndicate members to be approached, titles and allocations and
division of fees.
We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date, you agree to use
commercially reasonable efforts to assist us in completing a syndication that is
reasonably satisfactory to us. Such assistance shall include (i) your using
commercially reasonable efforts to ensure that any syndication and marketing
efforts benefit from your and, to the extent practical and appropriate, the
Target’s existing lending and investment banking relationships, (ii) direct
contact between appropriate members of senior management, certain
representatives and certain non-legal advisors of you (and, subject always to
the extent expressly provided in the Acquisition Agreement, your using
commercially reasonable efforts to cause direct contact between appropriate
members of senior management, certain representatives and certain non-legal
advisors of the Target), on the one hand, and the proposed Lenders and rating
agencies identified by the Lead Arrangers, on the other hand, at times and
places mutually agreed, (iii) assistance by you (and your using commercially
reasonable efforts to cause the assistance by the Target) in the prompt
preparation of a customary Confidential Information Memorandum for each of the
Facilities and other customary marketing materials and information reasonably
deemed necessary by the Lead Arrangers to complete a successful syndication
(collectively, the “Information Materials”) for delivery to potential syndicate
members and participants, including, without limitation, estimates, forecasts,
projections and other forward-looking financial information regarding the future
performance of the Parent, the Target and Parent’s and its respective
subsidiaries (collectively, the “Projections”), (iv) the hosting, with the Lead
Arrangers, of a reasonable number of meetings with prospective Lenders at
reasonable times and locations to be mutually agreed, and (v) your using
commercially reasonable efforts to obtain (or maintain, to the extent already in
effect as of the date hereof), prior to the launch of the syndication of the
Facilities and the marketing of the Senior Notes, public ratings (but no
specific ratings) for each of the Facilities and the Senior Notes from each of
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”) and a public corporate credit rating (but no specific rating) of the
BV Borrower from S&P and a public corporate family rating (but no specific
rating) of the BV Borrower from Moody’s. For the avoidance of doubt, you will
not be required to provide any information to the extent that provisions thereof
would violate any attorney client privilege, law, rule or regulation or any
obligation of confidentiality on you, the Target or any of your or its
affiliates; provided that you shall use commercially reasonable efforts to
obtain consents to use your and your affiliates’ information or communicate such
applicable information in a way that would not violate the applicable obligation
or risk waiver of such privilege. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter and without limiting your
obligations to assist with syndication efforts as set forth herein, (i) none of
the foregoing shall constitute a condition to the commitments hereunder or the
funding of the Facilities on the Closing Date and (ii) neither the commencement
nor the completion of the syndication of the Facilities shall constitute a
condition to the commitments hereunder or the funding of the Facilities on the
Closing Date. For the avoidance of doubt, the only financial statements and
other financial information that shall be required to be provided to the Lead
Arrangers in

-3-

--------------------------------------------------------------------------------




connection with the syndication of the Facilities shall be the financial
statements and other financial information to be delivered pursuant to
paragraphs 4 and 5 of Exhibit D.
You hereby acknowledge that (i) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Facilities
referred to in the paragraph below, to the proposed syndicate of Lenders by
transmitting such Information, Projections and documentation through Intralinks,
SyndTrak Online, the internet, email or similar electronic transmission systems
and (ii) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Parent, the Target and their respective subsidiaries or securities) (“Public
Lenders”). You agree, at the request of the Lead Arrangers, to assist in the
prompt preparation of a version of the Confidential Information Memorandum and
other marketing materials and presentations to be used in connection with the
syndication of the Facilities, consisting exclusively of information and
documentation that is either (a) publicly available, (b) not material with
respect to the Parent or its subsidiaries or any of their respective securities
for purposes of United States Federal securities laws or (c) information that
Target or its subsidiaries would publicly disclose if they were a public
reporting company (all such information and documentation being “Public Lender
Information” and with any information and documentation that is not Public
Lender Information being referred to herein as “Private Lender Information”).
It is understood that in connection with your assistance described above,
customary authorization letters signed by you will be included in any such
Confidential Information Memorandum that authorize the distribution thereof to
prospective Lenders, represent that the additional version of the Confidential
Information Memorandum does not include any Private Lender Information and such
Confidential Information Memorandum will exculpate us with respect to any
liability related to the use of the contents of such Confidential Information
Memorandum or any related offering and marketing materials by the recipients
thereof and exculpate you and the Acquired Business with respect to any
liability related to the misuse of the contents of such Confidential Information
Memorandum or any related offering and marketing materials by the recipients
thereof. You agree that such Confidential Information Memorandum or related
offering and marketing materials to be disseminated by the Lead Arrangers to any
prospective Lender in connection with the Facilities will be identified by you
as either (A) containing Private Lender Information or (B) containing solely
Public Lender Information.
You acknowledge that the following documents may be distributed to Public
Lenders, unless you notify the Lead Arrangers in writing (including by email)
within a reasonable period of time prior to the intended distribution that any
such document contains Private Lender Information (provided that such materials
have been provided to you for review a reasonable period of time prior thereto):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, customary marketing term sheets
and funding and closing memoranda); and (z) notification of changes in the terms
and conditions of the Facilities.
You hereby agree that, prior to the later of (x) the Closing Date and (y) the
earlier of (A) Successful Syndication and (B) the 60th day following the Closing
Date, there shall be no

-4-

--------------------------------------------------------------------------------




competing issues, offerings or placements of debt securities or commercial bank
or other credit facilities by or on behalf of you or the Borrowers, and you will
use commercially reasonable efforts, to ensure that there are no competing
issues, offerings or placements of debt securities or commercial bank or other
credit facilities by or on behalf of the Target or its subsidiaries, being
offered, placed or arranged (other than the Facilities, the Senior Notes, any
increase in the revolving commitments under the Existing Credit Agreement or any
indebtedness of the Target and its subsidiaries permitted to be incurred or
outstanding pursuant to the Acquisition Agreement), without the consent of the
Lead Arrangers (such consent not to be unreasonably withheld or delayed), if
such issuance, offering, placement or arrangement would reasonably be expected
to materially impair the primary syndication of the Facilities or the offering
of the Senior Notes.
4.    Information.
You represent and warrant (with respect to Information relating to the Acquired
Business, to the best of your knowledge) that (a) all written information which
has been or is hereafter furnished by you or on your behalf in connection with
the transactions contemplated hereby (other than the Projections, other forward
looking information and information of a general economic or industry specific
nature) (such information being referred to herein collectively as the
“Information”), when taken as a whole, as of the time it was (or, in the case of
Information furnished after the date hereof, hereafter is) furnished, does not
(or will not) contain any untrue statement of a material fact or omit as of such
time to state any material fact necessary to make the statements therein taken
as a whole not materially misleading, in light of the circumstances under which
they were (or hereafter are) made, and (b) the Projections and other forward
looking information that have been or will be made available to the Agents by
you or any of your representatives have been or will be prepared in good faith
based upon assumptions that you believe to be reasonable at the time made and at
the time such Projections or other forward looking information are made
available to the Agents, it being recognized by the Agents that such Projections
and other forward looking information are as to future events and are not to be
viewed as facts, such Projections and other forward looking information are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections or other forward
looking information may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized. You
agree that if at any time prior to the earlier of (x) 60 days after the Closing
Date and (y) the Successful Syndication of the Facilities (or, to the extent a
Successful Syndication is attained prior to the Closing Date, the Closing Date),
you become aware that any of the representations in the preceding sentence would
be incorrect (to the best of your knowledge as to Information and Projections
and any forward looking information relating to the Acquired Business) in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
advise the Agents and supplement (or use commercially reasonable efforts to
supplement, in the case of Information relating to the Acquired Business) the
Information and the Projections so that such representations will be (to the
best of your knowledge as to Information and Projections and any forward looking
information relating to the Acquired Business) correct in all material respects
under those circumstances. The accuracy of the foregoing representations shall
not be a condition to our obligations hereunder or the funding of the Facilities
on the Closing Date. You understand that, in arranging and syndicating the
Facilities, we will be entitled to use and rely on

-5-

--------------------------------------------------------------------------------




the Information and the Projections without responsibility for independent
verification thereof and do not assume responsibility for the accuracy or
completeness of the Information or the Projections.
5.    Conditions Precedent.
Each Initial Lender’s commitment (and, if applicable, the Additional Agents’
commitments) hereunder, and the agreement of each Agent to perform the services
described herein, are subject solely to the satisfaction of the following
conditions: (a) since the date of the Acquisition Agreement, no Target Material
Adverse Effect (as defined below) shall have occurred and be continuing and (b)
the conditions set forth in Exhibit D attached hereto (clauses (a) and (b),
collectively, the “Funding Conditions”); it being understood that there are no
conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter and the
Credit Documentation) other than the Funding Conditions (and upon satisfaction
or waiver of the Funding Conditions, the initial funding under the Facilities
shall occur).
For purposes hereof, “Target Material Adverse Effect” means (with capitalized
terms other than “Target Material Adverse Effect” used in this definition having
the meanings assigned thereto in the Acquisition Agreement unless otherwise
specified in this definition) any event, state of facts, change or effect that
has had, or would reasonably be expected to have, a material and adverse effect
upon (i) the business, assets, liabilities, results of operations or financial
condition of the Company Entities (as defined in the Acquisition Agreement),
taken as a whole, or (ii) the ability of Seller (as defined in the Acquisition
Agreement) to enter into the Acquisition Agreement or to consummate the
transactions contemplated thereby; provided, however, that in no event would any
of the following, alone or in combination, be deemed to constitute, nor shall
any of the following (including the effect of any of the following) be taken
into account in determining whether there has been or will be, a “Target
Material Adverse Effect”: (a) any change in applicable Laws (as defined in the
Acquisition Agreement) or any interpretation thereof by Governmental Authorities
(as defined in the Acquisition Agreement); (b) general economic, political or
business conditions or changes therein (including commencement, continuation or
escalation of war, armed hostilities or national or international calamity);
(c) financial and capital markets conditions, including interest rates and
currency exchange rates, and any changes therein; (d) any change generally
affecting the industries in which the Company Entities (as defined in the
Acquisition Agreement) operate; (e) any act of God or natural disaster; (f) any
acts of terrorism or change in geopolitical conditions; (g) any failure of any
Company Entity (as defined in the Acquisition Agreement) to meet any projections
or forecasts (provided, that clause (g) shall not prevent a determination that
any change or effect underlying such failure to meet projections or forecasts
has resulted in a Target Material Adverse Effect (to the extent such change or
effect is not otherwise excluded from this definition of Target Material Adverse
Effect)); (h) any matter to which BV Borrower hereafter consents in writing; or
(i) the compliance with the terms of the Acquisition Agreement or the taking of
any action or the omission of any action, in each case, to the extent such
action or omission is required or contemplated by the Acquisition Agreement;
provided, further, that in the case of the foregoing clauses (a), (b), (c), (d),
(e) and (f), such matters shall be taken into account to the extent that any
such matters disproportionately impact the Company Entities (as defined in the
Acquisition

-6-

--------------------------------------------------------------------------------




Agreement) (taken as a whole) relative to other businesses in the industries in
which the Company Entities (as defined in the Acquisition Agreement) operate.
Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other letter agreement or
other undertaking concerning the financing of the Acquisition to the
contrary(except as required under paragraph 7 in Exhibit D hereof), (i) the only
representations and warranties the accuracy of which shall be a condition to
availability of the Facilities on the Closing Date shall be (x) such of the
representations made by the Acquired Business in the Acquisition Agreement as
are material to the interests of the Lenders (in their capacities as such), but
only to the extent you have the right to terminate your obligations (or to
refuse to consummate the Acquisition) under the Acquisition Agreement (subject
to cure rights thereunder) as a result of a breach of such representations (the
“Acquisition Agreement Target Representations”) and (y) the Specified
Representations (as defined below) made by the Borrowers and Guarantors in the
Credit Documentation and (ii) the terms of the Credit Documentation shall be in
a form such that they do not impair the availability of the Facilities on the
Closing Date if the conditions set forth in this Section 5 and Exhibit D
attached hereto are satisfied (it being understood that (I) to the extent any
Collateral (as defined in the Existing Credit Agreement) of the Acquired
Business may not be perfected by (A) the filing of a UCC financing statement or
(B) taking delivery and possession of stock certificates of the Acquired
Business to the extent required to be pledged pursuant to the Existing Credit
Agreement but only to the extent such stock certificates are received from the
Target on or prior to the Closing Date, if the perfection of the Administrative
Agent’s security interest in such Collateral may not be accomplished prior to
the Closing Date after your use of commercially reasonable efforts to do so and
without undue burden and expense, then the perfection of the security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Term Loan Facility on the Closing Date but, instead, may be
accomplished within the time periods set forth in the Existing Credit Agreement,
(II) to the extent any guaranty by a subsidiary of the Target may not be
accomplished prior to the Closing Date after your use of commercially reasonable
efforts to do so and without undue burden and expense, then such guaranty shall
not constitute a condition precedent to the availability of the Term Loan
Facility on the Closing Date but, instead, may be accomplished within the time
periods set forth in the Existing Credit Agreement and (III) nothing in
preceding clause (ii) shall be construed to limit the applicability of the
individual conditions expressly set forth in this Section 5 or in Exhibit D
attached hereto). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrowers and Guarantors set forth (or
referred to) in the Term Sheets relating to legal existence, corporate power and
authority relating to the entering into and performance of the Credit
Documentation, the due authorization, execution, delivery, validity and
enforceability of the Credit Documentation, no conflicts with or violations of
the Borrowers’ or Guarantors’ organizational documents, margin regulations, the
Investment Company Act of 1940, as amended, solvency of Parent and its
subsidiaries on a consolidated basis as of the Closing Date (after giving effect
to the Transaction), USA PATRIOT Act, use of proceeds not in violation of
OFAC/Sanctions, etc. and Foreign Corrupt Practices Act and, subject to subclause
(I) of the last parenthetical appearing in the preceding sentence (and subject
to permitted liens), the creation, validity and perfection of the security
interests granted in the proposed Collateral of the Acquired Business. The
provisions of this paragraph are referred to as the “Funds Certain Provisions”.

-7-

--------------------------------------------------------------------------------






6.    Fees.
As consideration for each Initial Lender’s commitment (and, if applicable, the
Additional Agents’ commitments) hereunder, and the agreement of each Agent to
perform the services described herein, you agree to pay (or cause to be paid) to
each Agent the fees to which such Agent is entitled set forth in this Commitment
Letter and in the fee letter dated the date hereof and delivered herewith with
respect to the Facilities (the “Fee Letter”).
7.    Expenses; Indemnification.
You hereby agree to reimburse the Agents upon the initial funding of the
facilities for all reasonable and documented out-of-pocket fees and expenses (in
the case of legal fees limited to the reasonable fees and expenses of (x) the
primary counsel acting for the Lead Arrangers, which shall be Cahill Gordon &
Reindel LLP and (y) one special and local counsel for each relevant jurisdiction
as may be necessary or advisable in the sole judgment of the Lead Arrangers) of
the Agents and their affiliates arising in connection with the Facilities and
the preparation, negotiation, execution, delivery and enforcement of this
Commitment Letter, the Fee Letter and the Credit Documentation (including in
connection with our due diligence and syndication efforts); provided that you
shall not be required to reimburse such parties in the event the Closing Date
does not occur.
You further agree to indemnify and hold harmless each Agent, each Additional
Agent and each other agent or co-agent (if any) designated by the Lead Arrangers
with respect to the Facilities (together with any Additional Agent, each, a
“Co-Agent”), each Initial Lender, each Lender which is a Co-Agent or an
affiliate thereof (each, a “Co-Agent Lender”) and all of their respective
affiliates and each director, officer, employee, representative, advisors,
attorneys, controlling persons, and agent thereof (each, an “Indemnified
Person”) from and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever which may be incurred by or asserted against or
involve any Agent, any Co-Agent, any Initial Lender, any Co-Agent Lender or any
other such Indemnified Person as a result of or arising out of or in any way
related to or resulting from the Transaction, this Commitment Letter or the Fee
Letter and any related transactions contemplated hereby or thereby or any use or
intended use of the proceeds of the Facilities and, upon demand, to pay and
reimburse each Agent, each Co-Agent, each Initial Lender, each Co-Agent Lender
and each other Indemnified Person for any reasonable legal expenses of one firm
of counsel for all such Indemnified Persons, taken as a whole (and, in the case
of an actual or perceived conflict of interest, where the Indemnified Person
affected by such conflict informs you of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected Indemnified
Person) and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole, and, solely
in the case of an actual or potential conflict of interest in any jurisdiction,
one additional local counsel to all affected indemnified persons, taken as a
whole, in such relevant jurisdiction or other reasonable and documented
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Agent, any Co-Agent,
any Initial Lender, any Co-Agent Lender or any other such Indemnified Person is
a party to any action or proceeding out of

-8-

--------------------------------------------------------------------------------




which any such expenses arise or such matter is initiated by a third party or by
you or any of your affiliates); provided, however, that you shall not have to
indemnify any Indemnified Person against any loss, claim, damage, expense or
liability to the extent same resulted from (x) the bad faith, gross negligence
or willful misconduct of such Indemnified Person (as determined by a court of
competent jurisdiction in a final and non-appealable judgment), (y) a material
breach by the relevant Indemnified Person (or any Related Indemnified Person of
such Indemnified Person) (as determined by a court of competent jurisdiction in
a final and non-appealable judgment) of the express contractual obligations of
such Indemnified Person under this Commitment Letter pursuant to a claim made by
you or (z) any disputes among the Indemnified Persons (other than disputes
involving claims against any Lead Arranger or agent in their capacities as such)
and not arising from any act or omission by the Parent or any of its affiliates.
For purposes hereof, a “Related Indemnified Person” of an Indemnified Person
means (a) any controlling person or controlled affiliate of such Indemnified
Person, (b) the respective directors, officers, or employees of such Indemnified
Person or any of its controlling persons or controlled affiliates and (c) the
respective agents or representatives of such Indemnified Person, in the case of
this clause (c), acting on behalf of or at the instructions of such Indemnified
Person; provided that each reference to a controlled affiliate in this sentence
pertains to a controlled affiliate involved in the negotiation or syndication of
this Commitment Letter and the Facilities.
No Agent nor any other Indemnified Person shall be responsible or liable to you
or any other person or entity for (i) any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) or (ii) any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Commitment Letter, the Fee Letter or the Transaction even if
advised of the possibility thereof other than as a result of such person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision.
You agree that, without such relevant Indemnified Person’s prior written consent
(such consent not to be unreasonably withheld or delayed), neither you nor any
of your subsidiaries will settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding in respect of
which indemnification could be sought under the indemnification provision of
this Commitment Letter (whether or not any Agent or any other Indemnified Person
is an actual or potential party to such claim, action or proceeding), unless
such settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.
In addition, you agree to indemnify the Indemnified Persons against any loss
incurred by any Indemnified Person as a result of any judgment or order being
given or made for any amount due hereunder and such judgment or order being
expressed and paid in a currency (the “Judgment Currency”) other than United
States dollars and as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the

-9-

--------------------------------------------------------------------------------




Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which such Indemnified Person is able to purchase United States
dollars with the amount of the Judgment Currency actually received by such
Indemnified Person. The foregoing indemnity shall constitute a separate and
independent obligation of BV Borrower and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.
The indemnification and contribution provisions contained in this Commitment
Letter are in addition to any liability which you may otherwise have to an
Indemnified Person. Solely for purposes of enforcing the provisions of this
Section 7, you hereby consent to personal jurisdiction, service of process and
venue in any court in which any claim or proceeding that is subject to this
Section 7 is brought against any Agent.
8.    Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.
You acknowledge that Barclays, MSSF and their respective affiliates are full
service securities firms and as such may from time to time effect transactions,
for their own account or the account of customers, and may hold positions in
securities or indebtedness, or options thereon, of BV Borrower and other
companies that may be the subject of the Transactions and may act with respect
to any such entities in such other capacities to which it is appointed.
Barclays, MSSF and their respective affiliates will have economic interests that
are different from or conflict with those of BV Borrower regarding the
transactions contemplated hereby, and you acknowledge and agree that none of
Barclays and MSSF has any obligation to disclose such interests to you. You
further acknowledge and agree that nothing in this Commitment Letter, the Fee
Letter or the nature of our services or in any prior relationship will be deemed
to create an advisory, fiduciary or agency relationship between us, on the one
hand, and you, your equity holders or your affiliates, on the other hand, and
you waive, to the fullest extent permitted by law, any claims you may have
against Barclays or MSSF for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that Barclays or MSSF will have no liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on your behalf, including your equity
holders, employees or creditors. You acknowledge that the Transactions
(including the exercise of rights and remedies hereunder and under the Fee
Letter) are arms’ length commercial transactions and that we are acting as
principal and in our own best interests. You are relying on your own experts and
advisors to determine whether the Transactions are in your best interests and
are capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated hereby. In
addition, you acknowledge that we may employ the services of our affiliates in
providing certain services hereunder and may exchange with such affiliates
information concerning you and other companies that may be the subject of the
Transactions and such affiliates will be entitled to the benefits afforded to us
hereunder.  
Please note that Barclays, MSSF and their respective affiliates do not provide
tax, accounting or legal advice.

-10-

--------------------------------------------------------------------------------






9.    Confidentiality.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your officers, directors, affiliates, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Agents
consent in writing to such proposed disclosure (such consent not to be
unreasonably withheld); provided that (i) you may disclose this Commitment
Letter and the contents hereof (but you may not disclose the Fee Letter or the
contents thereof) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis (provided that you also may disclose the Fee
Letter (including the “Market Flex” thereof) subject to redactions reasonably
satisfactory to the Agents) to such persons), (ii) you may disclose this
Commitment Letter and the contents hereof (but you may not disclose the Fee
Letter or the contents thereof) in any prospectus or other offering memorandum
relating to the Senior Notes or in any filing with the SEC in connection with
the Transaction, (iii) you may disclose the Term Sheets and the other exhibits
and annexes to the Commitment Letter, and the contents thereof, to any rating
agencies in connection with obtaining ratings for the Borrowers and the
Facilities, (iv) you may disclose the aggregate fee amounts contained in the Fee
Letter as part of a generic disclosure of aggregate sources and uses related to
fee amounts applicable to the Transaction to the extent customary or required in
offering and marketing materials for the Facilities and/or the Senior Notes or
in any public release or filing relating to the Transaction and (v) in
consultation with the Lead Arrangers, you may disclose the Fee Letter and the
contents thereof to any prospective Additional Agent and to such Additional
Agent’s respective officers, directors, employees, attorneys, accountants and
advisors, in each case on a confidential basis.
The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process (in which case the Agents, to the extent permitted
by law, agree to inform you promptly thereof), (b) upon the request or demand of
any regulatory authority or self-regulatory body having jurisdiction or
oversight over the Agents or any of their respective affiliates, their business
or operations, (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Agents or any of
their affiliates, (d) to the extent that such information is received by the
Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the extent
that such information is independently developed by the Agents, (f) to the
Agents’ respective affiliates and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information, (g) to potential Lenders,

-11-

--------------------------------------------------------------------------------




participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers, the Parent, the
Acquired Business or any of their respective affiliates or any of their
respective obligations (other than Disqualified Institutions), in each case who
agree that they shall be bound by the terms of this paragraph (or language
substantially similar to this paragraph), including in any confidential
information memorandum or other marketing materials, in accordance with our
standard syndication processes or customary market standards for dissemination
of such type of information, (h) for purposes of establishing a “due diligence”
defense or (i) to enforce their respective rights hereunder or under the Fee
Letter. The Agents’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Credit
Documentation upon the execution and delivery of the Credit Documentation and
initial funding thereunder or shall expire on the date occurring 18 months after
the date hereof, whichever occurs earlier.
10.    Assignments; Etc.
This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. Each Agent may assign its commitment
hereunder to one or more prospective Lenders; provided that, except with respect
to assignments to Additional Agents as separately agreed, (a) neither any
Initial Lender nor any Additional Agent shall be relieved or novated from its
obligations hereunder (including its obligation to fund the Facilities on the
Closing Date) in connection with any syndication, assignment or participation of
the Facilities (including its commitments in respect thereof) until after the
initial funding of the Facilities and (if applicable) the issuance of the Senior
Notes on the Closing Date, (b) no assignment or novation shall become effective
with respect to all or any portion of each Initial Lender’s commitment (or, if
applicable, any Additional Agent’s commitment) in respect of the Facilities
until the initial funding of the Facilities and (if applicable) the issuance of
the Senior Notes on the Closing Date, and (c) unless you agree in writing, each
Initial Lender and, if applicable, each Additional Agent shall retain exclusive
control over all rights and obligations with respect to their respective
commitments in respect of the applicable Facilities, including all rights with
respect to consents, modifications, supplements and amendments, until the
initial funding of the Facilities on the Closing Date has occurred. Any and all
obligations of, and services to be provided by an Agent hereunder (including,
without limitation, the commitment of such Agent) may be performed and any and
all rights of the Agents hereunder may be exercised by or through any of their
respective affiliates or branches; provided that with respect to the
commitments, any assignments thereof to an affiliate will not relieve the Agents
from any of their obligations hereunder unless and until such affiliate shall
have funded the portion of the commitment so assigned.
11.    Amendments; Governing Law; Etc.
This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and

-12-

--------------------------------------------------------------------------------




each Agent. Each of this Commitment Letter and the Fee Letter may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this Commitment Letter or the Fee Letter by facsimile (or
other electronic, i.e. a “pdf” or “tif”) transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be. Section headings used herein and in the Fee Letter are for convenience of
reference only, are not part of this Commitment Letter or the Fee Letter, as the
case may be, and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter or the Fee Letter, as the
case may be. Notwithstanding anything to the contrary set forth herein, each
Agent may, in consultation with you, place customary advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of customary information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the Closing Date
in the form of a “tombstone” or otherwise describing the names of the Borrowers,
the Parent, the Acquired Business and their respective affiliates (or any of
them), and the amount, type and closing date of the transactions contemplated
hereby, all at the expense of such Agent. This Commitment Letter and the Fee
Letter set forth the entire agreement between the parties hereto as to the
matters set forth herein and therein and supersede all prior understandings,
whether written or oral, between us with respect to the matters herein and
therein. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided,
however, that (a) the interpretation of the definition of Target Material
Adverse Effect and whether there shall have occurred a Target Material Adverse
Effect, (b) whether the Acquisition has been consummated as contemplated by the
Acquisition Agreement, (c) the determination of whether the conditions precedent
in item 2 of Exhibit D have been satisfied and (d) the determination of whether
the representations made by the Acquired Business or any of its affiliates are
accurate and whether as a result of any inaccuracy of any such representations
(subject to cure rights thereunder) you have the right to terminate your
obligations, or have the right not to consummate the Acquisition, under the
Acquisition Agreement, shall be governed by, and construed in accordance with,
the laws of the State of Delaware.
12.    Jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or Federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the

-13-

--------------------------------------------------------------------------------




judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court. BV Borrower hereby
irrevocably and unconditionally appoints U.S. Borrower, with an office on the
date hereof at 529 Pleasant St., Attleboro, MA 02703, and its successors
hereunder as its agent to receive on behalf of BV Borrower and its property all
writs, claims, process and summonses in any action or proceeding brought against
it in the State of New York.
13.    Waiver of Jury Trial.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
14.    Surviving Provisions.
The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Facilities and the payment of annual
agency fees to any Agent, shall automatically terminate and be superseded by the
definitive Credit Documentation relating to the Facilities upon the initial
funding thereunder and the payment of all amounts owing at such time hereunder
and under the Fee Letter. You may terminate the Initial Lenders’ (and any
Additional Agents’) commitments with respect to the Facilities hereunder at any
time in their entirety (but not in part), subject to the provisions of the
preceding sentence, by written notice to such Initial Lender and, if applicable,
the Additional Agents.
15.    PATRIOT Act Notification.
Each Agent hereby notifies you that each Agent and each Lender subject to the
USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26,
2001)) (as amended from time to time, the “PATRIOT Act”) is required to obtain,
verify and record information that identifies the Parent, the Borrowers and any
other obligor under the Facilities and any related Credit Documentation and
other information that will allow such Lender to identify the Parent, the
Borrowers and any other obligor in accordance with the PATRIOT Act. This notice
is given in accordance with the requirements of the PATRIOT Act and is effective
as to each Agent and each Lender. You hereby acknowledge and agree that the
Agents shall be permitted to share any or all such information with the Lenders.
16.    Termination and Acceptance.
Each Agent’s commitments with respect to the Facilities as set forth above, and
each Agent’s agreements to perform the services described herein, will
automatically terminate

-14-

--------------------------------------------------------------------------------




(without further action or notice and without further obligation to you) on the
first to occur of (i) December 30, 2014 (ii) any time after the execution of the
Acquisition Agreement and prior to the consummation of the Transaction, the date
of the termination of the Acquisition Agreement in accordance with its terms
(other than with respect to terms that survive such termination), or (iii) the
consummation of the Acquisition occurs (x) in the case of the Term Loan
Facility, without the use of the Term Loan Facility or (y) in the case of the
Senior Bridge Facility, without the use of the Senior Bridge Facility.
Each of the parties hereto agrees that (i) this Commitment Letter, if accepted
by you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Facilities is subject to the Funding
Conditions and (ii) the Fee Letter is a binding and enforceable agreement
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)).
If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 11:59 p.m., New York City time, on August 20, 2014. The commitments of the
Initial Lenders and, if applicable, the Additional Agents hereunder, and the
Agents’ agreements to perform the services described herein, will expire
automatically (and without further action or notice and without further
obligation to you) at such time in the event that we have not received such
executed counterparts in accordance with the immediately preceding sentence.
[Remainder of this page intentionally left blank]







-15-

--------------------------------------------------------------------------------




We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
BARCLAYS BANK PLC
By: /s/_Christina Park_______________
Name:    Christina Park
Title:    Managing Director


MORGAN STANLEY SENIOR FUNDING, INC.
By: /s/ Andrew Earls________________
Name:    Andrew Earls
Title:    Vice President




Signature Page to Project Salient Commitment Letter (2014)




--------------------------------------------------------------------------------






Accepted and agreed to as of
the date first above written:
SENSATA TECHNOLOGIES, B.V.
By:     /s/ Martha Sullivan        
Name:    Martha Sullivan
Title:    Authorized Signatory




Signature Page to Commitment Letter






--------------------------------------------------------------------------------






EXHIBIT A
Project Salient
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits to the Commitment Letter.
You intend to acquire all of the capital stock of a company identified to us and
code-named “Salient” (“Target” and, together with its subsidiaries (if any), the
“Acquired Business”) in accordance with the Acquisition Agreement (the
“Acquisition”).
The sources of cash funds needed to effect the Acquisition, the Refinancing, and
to pay all fees and expenses incurred in connection with the Transaction (as
defined below) (the “Transaction Costs”) shall be provided through:
(i)
available cash on hand of the Parent and its subsidiaries and the Acquired
Business;

(ii)
financing consisting of the following:

(A)    the issuance and sale by BV Borrower of up to $750 million in aggregate
principal amount of unsecured senior notes (the “Senior Notes”) in a public
offering or in a Rule 144A or other private placement;
(B)    if and to the extent that the Senior Notes are not issued in an aggregate
principal amount of up to $250 million on or prior to the Closing Date, the
incurrence by the Borrowers (as defined in Exhibit B) of loans in an aggregate
principal amount equal to the remainder of $250 million less the aggregate
principal amount of Senior Notes issued pursuant to the immediately preceding
clause (A) under a new unsecured senior bridge facility as described in Exhibit
C (the “Senior Bridge Facility”); and
(C)    a senior secured term loan facility to be made available to the Borrowers
in an aggregate principal amount equal to (1) $750 million less (2) the
aggregate principal amount of Senior Notes issued pursuant to the preceding
clause (A) in excess of $250 million (the “Term Loan Facility” and, together
with the Senior Bridge Facility, being collectively referred to as the
“Facilities”).
All indebtedness for borrowed money under the that certain First Lien Credit
Agreement, dated as of April 27, 2012, as amended, restated, and supplemented
from time to time, by and among the Acquired Business, Barclays Bank PLC as the
administrative agent and collateral agent, and the other financial institutions
party thereto, shall have been paid in full, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released, and all letters of credit have been replaced or backstopped in
accordance with the Acquisition Agreement (the “Refinancing”).

A-1

--------------------------------------------------------------------------------




The date on which the Acquisition is consummated and the initial borrowings are
made under any of the Facilities (to the extent utilized), and the Refinancing
is consummated is referred to herein as the “Closing Date”. The transactions
described in this Exhibit A, including the Acquisition and the arrangement,
funding and subsequent syndication of the Facilities are collectively referred
to herein as the “Transaction”.





A-2

--------------------------------------------------------------------------------


EXHIBIT B
Project Salient
$750.0 million Term Loan Facility
Summary of Principal Terms and Conditions1 


Borrowers:
Sensata Technologies B.V., a besloten vennootschap organized under the laws of
the Netherlands and a direct wholly-owned subsidiary of the Parent (the “BV
Borrower”), and Sensata Technologies Finance Company, LLC, a Delaware limited
liability company and a direct wholly-owned subsidiary of the BV Borrower (the
“U.S. Co-Borrower”), on a joint and several basis (the “Borrowers”).

Governing Credit
Agreement:
The Term Loan Facility shall be an incremental facility under that certain
Credit Agreement, dated as of May 12, 2011, among the Parent, the Borrowers, the
lenders party thereto and the Term Loan Administrative Agent (as defined below)
(as amended to the date hereof or (x) with the consent of the Term Lead
Arrangers (not to be unreasonably withheld), as amended hereafter in connection
with any increase in the revolving credit commitments thereunder and (y) with
the consent of the Term Lead Arrangers, as amended hereafter in any other case,
the “Existing Credit Agreement”).

Administrative Agent/
Collateral Agent:
Barclays Bank PLC (in such capacity, the “Term Loan Administrative Agent”).

Joint Lead Arrangers and
Bookrunners:
Barclays and MSSF will act as joint lead arrangers and joint bookrunners for the
Term Loan Facility (as defined below), and will perform the duties customarily
associated with such roles (the “Term Loan Lead Arrangers”).

Lenders:
A syndicate of banks, financial institutions and other lenders arranged by the
Term Loan Lead Arrangers in accordance with the terms and conditions set forth
in the Commitment Letter (the “Term Loan Facility Lenders”).

Amount/Facility:
A term loan facility in an aggregate principal amount up to (A) $750 million
less (B) the aggregate principal amount of Senior Notes issued as described in
Exhibit A in excess of $250 million (the “Term Loan Facility”).

_______________________
1 
All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto


B-1

--------------------------------------------------------------------------------




Currency:
U.S. dollars.

Use of Proceeds:
The loans made pursuant to the Term Loan Facility (the “Term Loans”) may only be
incurred on the Closing Date and the proceeds thereof shall be utilized solely
to finance, in part, the Acquisition, the Refinancing and to pay the Transaction
Costs.

Maturity:
The final maturity date of the Term Loan Facility shall be seven years from the
Closing Date (the “Term Loan Maturity Date”).

Amortization:
Until the Term Loan Maturity Date, annual amortization (payable in 4 equal
quarterly installments) of the Term Loans shall be required in an amount equal
to 1.0% of the initial aggregate principal amount of the Term Loans.

Availability:
Term Loans may only be incurred on the Closing Date. No amount of Term Loans
once repaid may be reborrowed.

Guarantees:
Subject to the Funds Certain Provisions, same as the obligations under the
Existing Credit Agreement.

Security:
Subject to the Funds Certain Provisions, same as the obligations under the
Existing Credit Agreement generally.

Documentation:
Customary for incremental facilities as provided in the Existing Credit
Agreement.

Voluntary Prepayment:
As provided under the Existing Credit Agreement.

Mandatory Prepayments:
As provided under the Existing Credit Agreement.

Call Protection:
The occurrence of any Repricing Event (as defined below) prior to the date
occurring six months after the Closing Date will require payment of a fee (the
“Prepayment Fee”) in an amount equal to 1.00% of the aggregate principal amount
of the Term Loans subject to such Repricing Event.

As used herein, the term “Repricing Event” shall mean (i) any prepayment or
repayment of Term Loans with the proceeds of, or any conversion of all or any
portion of the Term Loans into, any new or replacement indebtedness bearing
interest with an “effective yield” (which, for such purposes only, shall (x) be
deemed to take account of interest rate benchmark floors, recurring fees and all
other upfront or similar fees (subject to following clause (y)) or original
issue discount (amortized over the shorter of (A) the weighted average life of
such new or replacement indebtedness and (B) four years) and (y) exclude any
structuring, commitment and arranger fees or other similar fees unless such

B-2

--------------------------------------------------------------------------------


similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of Term Loans) less than the “effective yield”
applicable to the Term Loans subject to such event (as such comparative yields
are determined by the Administrative Agent); provided that in no event shall any
prepayment or repayment of Term Loans in connection with a Change of Control (as
defined in the Existing Credit Agreement) constitute a Repricing Event and (ii)
any amendment to the Existing Credit Agreement which reduces the “effective
yield” applicable to the Term Loans (it being understood that any prepayment
premium with respect to a Repricing Event shall apply to any required assignment
by a non-consenting Lender in connection with any such amendment pursuant to
so-called yank-a-bank provisions).
Interest Rates:
At the Borrowers’ option, Term Loans may be maintained from time to time as (x)
Base Rate Loans, which shall bear interest at the Base Rate (or, if greater at
any time, the Base Rate Floor (as defined below)) in effect from time to time
plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which shall
bear interest at LIBOR (adjusted for statutory reserve requirements) as
determined by the Term Loan Administrative Agent for the respective interest
period (or, if greater at any time, the LIBOR Floor (as defined below)), plus
the Applicable Margin.

“Applicable Margin”     shall mean a percentage per annum equal to, (i) in the
case of Base Rate Term Loans, 1.75% and (ii) in the case of LIBOR Term Loans,
2.75%; provided that the Applicable Margin shall be subject to a step-down to,
(i) in the case of Base Rate Term Loans, 1.50% and (ii) in the case of LIBOR
Term Loans, 2.50%, to the extent the Total Net Leverage ratio is less than or
equal to 3.00 to 1.00.
“Base Rate” shall mean the highest of (x) the rate that the Term Loan
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (y) 1/2 of 1% in excess of the overnight federal
funds rate, and (z) LIBOR for an interest period of one month plus 1.00%.
“Base Rate Floor” shall mean 1.75% per annum.
“LIBOR Floor” shall mean 0.75% per annum.
Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Loans under the Term Loan Facility, 12 months or
periods shorter than 1 month shall be available in the case of LIBOR Loans.

B-3

--------------------------------------------------------------------------------




Interest in respect of Base Rate Loans shall be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans shall be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed).
Default Interest:
Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2% plus the rate applicable to Base Rate
Loans. Such interest shall be payable on demand.

Yield Protection:
As provided under the Existing Credit Agreement.

Agent/Lender Fees:
The Term Loan Administrative Agent, the Term Loan Lead Arrangers and the Lenders
shall receive such fees as have been separately agreed upon.

Conditions Precedent:
Those conditions precedent in Section 5 of the Commitment Letter and on Exhibit
D to the Commitment Letter, subject in each case to the Funds Certain
Provisions.

Representations and
Warranties:
As provided under the Existing Credit Agreement.

Covenants:
As provided under the Existing Credit Agreement.

Financial Covenant:
None.

Unrestricted Subsidiaries:
As provided under the Existing Credit Agreement.

Events of Default:
As provided under the Existing Credit Agreement.

Assignments and
Participations:
As provided under the Existing Credit Agreement.

Waivers and Amendments:
As provided under the Existing Credit Agreement.

Defaulting Lenders:
As provided under the Existing Credit Agreement.

Indemnification; Expenses:
As provided under the Existing Credit Agreement.


B-4

--------------------------------------------------------------------------------




Governing Law and
Forum; Submission to
Exclusive Jurisdiction:
As provided under the Existing Credit Agreement.

Counsel to Term Loan
Lead Arrangers:
Cahill Gordon & Reindel LLP.




B-5

--------------------------------------------------------------------------------


EXHIBIT C
Project Salient
$250.0 million Senior Bridge Facility
Summary of Principal Terms and Conditions2 
    
Borrowers:
The Borrowers, on a joint and several basis.

Agent:
Barclays, acting through one or more of its branches or affiliates, will act as
sole administrative agent (in such capacity, the “Bridge Facility Administrative
Agent”) and Barclays will act as syndication agent for a syndicate of banks,
financial institutions and other lenders, excluding any Disqualified
Institutions (the “Bridge Lenders”), and will perform the duties customarily
associated with such roles.

Joint Lead Arrangers and
Bookrunners:
Barclays and MSSF will act as joint lead arrangers and joint bookrunners for the
Senior Bridge Facility (the “Lead Bridge Arrangers”), and will perform the
duties customarily associated with such roles.

Senior Bridge Facility:
Senior unsecured bridge loans in an aggregate principal amount of up to $250.0
million (less the aggregate gross cash proceeds from any Senior Notes issued on
or prior to the Closing Date) (the “Senior Bridge Loans”).

Purpose:
The proceeds of the Senior Bridge Loans will be used on the Closing Date solely
to finance, in part, the Acquisition, the Refinancing and to pay the Transaction
Costs.

Availability:
The Bridge Lenders will make the Senior Bridge Loans on the Closing Date in a
single drawing. Amounts borrowed under the Senior Bridge Facility that are
repaid or prepaid may not be reborrowed.

Guarantees:
Subject to the Funds Certain Provisions, each existing and subsequently acquired
or organized guarantor of the Borrowers’ obligations under the Existing Credit
Agreement (each, a “Guarantor” and, collectively, the “Guarantors”) will
guarantee (the “Guarantees”) the Senior Bridge Loans on a senior unsecured
basis, subject to the same exceptions and limitations applicable to such
Guarantors’ guarantees of the Borrowers’ obligations under the Existing Credit
Agreement. The Guarantees will be automatically released upon release of the
corresponding

_______________________
2 
All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto


C-1

--------------------------------------------------------------------------------


guarantees of such obligations under the Existing Credit Agreement or the other
indebtedness that triggered the obligation to give a Guarantee; provided that
such released Guarantees shall be reinstated if such released Guarantors are
required to subsequently guarantee obligations under the Existing Credit
Agreement or such other indebtedness.
Security:
None.

Interest Rates:
The Senior Bridge Loans shall bear interest, reset quarterly, at the rate of the
Adjusted LIBOR plus 4.25% per annum (the “Interest Rate”) and such spread over
Adjusted LIBOR shall automatically increase by 0.50% for each period of three
months (or portion thereof) after the Closing Date that Senior Bridge Loans are
outstanding; provided, however, that the interest rate determined in accordance
with the foregoing shall not exceed the Total Bridge Loan Cap (as defined in the
Fee Letter) (excluding interest at the default rate as described below).

“Adjusted LIBOR” on any date, means the greater of (i) 0.75% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01 page
published by Reuters two business days prior to such date.
Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Bridge Loans shall automatically begin to accrue interest
at the Total Bridge Loan Cap.
Interest Payments:
Interest on the Senior Bridge Loans will be payable in cash, quarterly in
arrears.

Default Rate:
Overdue principal, interest and other amounts shall bear interest, after as well
as before judgment, at a rate per annum equal to 2% plus the Interest Rate.

Conversion and Maturity:
Any outstanding amount under the Senior Bridge Loans will be required to be
repaid on the earlier of (a) the closing date(s) of any permanent financing(s),
but only to the extent of the net cash proceeds realized therefrom, and (b)
the one year anniversary of the initial funding date of the Senior Bridge Loans
(the “Bridge Loan Maturity Date”); provided, however, that if the Borrowers have
failed to raise permanent financing before the date set forth in (b) above, the
Senior Bridge Loans shall be converted, subject to the conditions outlined under
“Conditions to Conversion” on Annex C-I hereto, to a senior unsecured term loan
facility (the


C-2

--------------------------------------------------------------------------------


“Senior Extended Term Loans”) with a maturity of seven years after the
Conversion Date (as defined in Annex C-I hereto). At any time or from time to
time on or after the Conversion Date, upon reasonable prior written notice from
the Bridge Lenders and in a minimum principal amount of at least $100.0 million
(or such lesser principal amount as represents all outstanding Senior Extended
Term Loans), the Senior Extended Term Loans may be exchanged in whole or in part
for senior unsecured exchange notes (the “Senior Exchange Notes”) having an
equal principal amount and having the terms set forth in Annex C-II hereto.
The Senior Extended Term Loans will be governed by the provisions of the Senior
Bridge Documentation (as defined below) and will have the same terms as the
Senior Bridge Loans except as expressly set forth in Annex C-I hereto. The
Senior Exchange Notes will be issued pursuant to an indenture that will have the
terms set forth on Annex C-II hereto.
Mandatory Prepayments:
The Borrowers will prepay the Senior Bridge Loans at par (without premium or
penalty), together with accrued interest to the prepayment date, with any of the
following: (i) the net proceeds from the issuance of the Securities (as defined
in the Fee Letter); (ii) subject to prepayment requirements under the Existing
Credit Agreement and certain customary and other exceptions, the net proceeds
from any other indebtedness for borrowed money (including subordinated
indebtedness) incurred by Parent and its restricted subsidiaries; (iii) the net
cash proceeds from the issuance of equity interests by, or equity contributions
to, Parent (other than equity contributed pursuant to employee stock plans); and
(iv) subject to certain customary and other exceptions, thresholds and
reinvestment rights to be agreed upon and prepayment requirements under the
Existing Credit Agreement, the net proceeds from non-ordinary course asset sales
by, and casualty events related to the property of, Parent or any of its
restricted subsidiaries (including sales of equity interests of any restricted
subsidiary of the Parent).

Voluntary Prepayments:
The Senior Bridge Loans may be prepaid at par prior to the Bridge Loan Maturity
Date, in whole or in part (without premium or penalty), upon written notice, at
the option of the Borrowers, at any time, together with accrued interest to the
prepayment date and break funding payments, if applicable.

Change of Control:
In the event of a Change of Control (to be defined in a manner consistent with
the Existing Credit Agreement), each Bridge Lender will have the right to
require the Borrowers, and the Borrowers must offer, to prepay at par the
outstanding principal


C-3

--------------------------------------------------------------------------------


amount of the Senior Bridge Loans plus accrued and unpaid interest thereon to
the date of prepayment.
Assignments and
Participations:
The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part without the consent of the Borrowers (other
than to Disqualified Institutions); provided, however, that (i) prior to the
date that is one year after the Closing Date and unless a Demand Failure Event
in respect of the Senior Bridge Loans has occurred or a payment or bankruptcy
event of default shall have occurred and be continuing, the consent of the
Borrowers shall be required with respect to any assignment (such consent not to
be unreasonably withheld, delayed or conditioned) if, subsequent thereto, the
Initial Lenders and the Additional Agents (together with their respective
affiliates) would hold, in the aggregate, less than 50.1% of the outstanding
Senior Bridge Loans and (ii) the Borrowers shall be notified of such assignment.
For any assignments for which the Borrowers’ consent is required, such consent
shall be deemed to have been given if the Borrowers have not responded within
ten business days of a request for such consent.

The Bridge Lenders shall have the right to participate their interest in the
Senior Bridge Loans without restriction, other than customary voting limitations
and, to the extent the list of Disqualified Institutions is made available to
all Bridge Lenders to Disqualified Institutions. Participants will have the same
benefits as the selling Bridge Lenders would have (and will be limited to the
amount of such benefits) with regard to cost and yield protection, subject to
customary limitations and restrictions.
Documentation:
The definitive credit documentation for the Senior Bridge Facility (the “Senior
Bridge Documentation”) will be based on senior bridge facilities documentation
for similarly-situated credits, as modified to (i) reflect the terms and
conditions set forth herein and in the Commitment Letter (as modified by the
“flex” provisions of the Fee Letter), (ii) take account of differences related
to the operational requirements of BV Borrower, the Parent, the Acquired
Business and their respective subsidiaries in light of their size, industries,
businesses, business practices (after giving effect to the Transaction) and then
prevailing market conditions at the time of syndication of the Senior Bridge
Facility and (iii) operational and administrative changes reasonably required by
the Bridge Facility Administrative Agent, the definitive terms of which will be
negotiated in good faith (the “Bridge Documentation Principles”).
Notwithstanding the foregoing, the Senior Bridge Documentation will contain only
those conditions to borrowing, mandatory


C-4

--------------------------------------------------------------------------------


repayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet, Section 5 of the
Commitment Letter (subject to the Funds Certain Provisions) and in Exhibit D to
the Commitment Letter (subject to modification in accordance with the “flex”
provisions of the Fee Letter).
Conditions Precedent
to Borrowing:
The conditions precedent in Section 5 of the Commitment Letter and on Exhibit D
to the Commitment Letter, subject in each case to the Funds Certain Provisions.

Representations and
Warranties:
The Senior Bridge Documentation will contain representations and warranties
relating to the Parent and its subsidiaries substantially similar to those
contained in the Existing Credit Agreement, with such changes as are appropriate
to reflect the bridge loan nature of the Senior Bridge Loans (and in any event
such representations and warranties shall be no more restrictive to the Parent
and its subsidiaries than those set forth in the Existing Credit Agreement).

Covenants:
The Senior Bridge Documentation will contain affirmative and incurrence-based
negative covenants relating to the Borrower and its restricted subsidiaries
consistent, to the extent applicable, with those contained in the Existing
Credit Agreement and, in addition, a securities demand covenant consistent with
the provision contained in the Fee Letter. In no event will the covenants be
more restrictive to the Parent and BV Borrower and its restricted subsidiaries
than those set forth in the Existing Credit Agreement; provided that the
negative covenants governing debt incurrence and restricted payments shall be
more restrictive than that applicable to the Existing Credit Agreement prior to
the Conversion Date. The Senior Bridge Documentation shall not contain any
financial maintenance covenants.

Events of Default:
Customary for transactions of this type and in no event less favorable to the
Parent and its restricted subsidiaries than those set forth in the Existing
Credit Agreement, including, without limitation, payment defaults, covenant
defaults, bankruptcy and insolvency, monetary judgments in an amount in excess
of $50.0 million, cross acceleration of and failure to pay at final maturity
other indebtedness aggregating an amount in excess of $50.0 million, subject to,
in certain cases, customary thresholds, notice and grace periods.

Voting:
Amendments and waivers of the Senior Bridge Documentation will require the
approval of Bridge Lenders holding at least a majority


C-5

--------------------------------------------------------------------------------


of the outstanding Senior Bridge Loans, except that the consent of each affected
Bridge Lender will be required for, among other things, (i) reductions of
principal, interest rates or fees, (ii) extensions of the Bridge Loan Maturity
Date, (iii) additional restrictions on the right to exchange Senior Extended
Term Loans for Senior Exchange Notes or any amendment of the rate of such
exchange or (iv) any amendment to the Senior Exchange Notes that requires (or
would, if any Senior Exchange Notes were outstanding, require) the approval of
all holders of Senior Exchange Notes.
Cost and Yield Protection:
Substantially consistent with the Existing Credit Agreement.

Expenses and
Indemnification:
Substantially consistent with the Existing Credit Agreement.

Governing Law and
Forum; Submission to
Exclusive Jurisdiction:
All Senior Bridge Documentation shall be governed by the internal laws of the
State of New York (except guarantees that the Bridge Facility Administrative
Agent determines should be governed by local or foreign law). The Borrowers and
the Guarantors will submit to the exclusive jurisdiction and venue of any New
York State court or Federal court sitting in the County of New York, Borough of
Manhattan, and appellate courts thereof (except to the extent the Bridge
Facility Administrative Agent requires submission to any other jurisdiction in
connection with the enforcement of any judgment).

Counsel to the Bridge
Facility Administrative
Agent and the Lead
Bridge Arrangers:
Cahill Cordon & Reindel LLP.






C-6

--------------------------------------------------------------------------------


ANNEX C-I
Senior Extended Term Loans
Borrowers:
Same as Senior Bridge Loans.

Guaranties:
Same as Senior Bridge Loans.

Security:
None.

Facility:
Subject to “Conditions to Conversion” below, the Senior Bridge Loans will
convert into senior unsecured extended loans (the “Senior Extended Term Loans”)
in an initial principal amount equal to 100% of the outstanding principal amount
of the Senior Bridge Loans on the one year anniversary of the Closing Date (the
“Conversion Date”). Subject to the conditions precedent set forth below, the
Senior Extended Term Loans will be available to the Borrowers to refinance the
Senior Bridge Loans on the Conversion Date. The Senior Extended Term Loans will
be governed by the Senior Bridge Documentation and, except as set forth below,
shall have the same terms as the Senior Bridge Loans.

Maturity:
Seven years from the Conversion Date (the “Final Maturity Date”).

Interest Rate:
The Senior Extended Term Loans shall bear interest, payable in cash
semi-annually, in arrears at a fixed rate per annum equal to the Total Bridge
Loan Cap.

Covenants, Events of
Default and Prepayments:
From and after the Conversion Date, the covenants, events of default and
mandatory prepayment provisions applicable to the Senior Extended Term Loans
will conform to those applicable to the Senior Exchange Notes (described on
Annex C-II), except with respect to the right to exchange Senior Extended Term
Loans for Senior Exchange Notes and others to be agreed; provided that the
optional prepayment provisions applicable to the Senior Bridge Loans shall
remain applicable to the Senior Extended Term Loans.

Conditions to Conversion:
One year after the Closing Date, unless (A) the Parent, a Borrower or any
significant subsidiary thereof is subject to a bankruptcy or other insolvency
proceeding or (B) there exists a payment default (whether or not matured) with
respect to the Senior Bridge Loans or any fees payable thereunder, the Senior
Bridge Loans shall convert into the Senior Extended Term Loans; provided,
however, that if an event described in clause (B) is continuing at the scheduled
Conversion Date but the applicable grace period, if any, set forth in the events
of default provision of the Senior Bridge Documentation has not expired, the
Conversion Date shall be


C-I-1

--------------------------------------------------------------------------------


deferred until the earlier to occur of (i) the cure of such event or (ii) the
expiration of any applicable grace period.

C-I-2

--------------------------------------------------------------------------------






Senior Exchange Notes
Issuers:
Same as Borrowers under Senior Extended Term Loans.

Guarantees:
Same as Senior Extended Term Loans.

Maturity:
Seven years from the Conversion Date.

Security:
None.

Interest Rate; Redemption:
Each Senior Exchange Note will bear interest, payable in cash semi-annually in
arrears, at a fixed rate per annum equal to the Total Bridge Loan Cap. Except as
set forth below, the Senior Exchange Notes will be non-callable until the third
anniversary of the Closing Date and will be callable thereafter at par plus
accrued interest plus a premium equal to three-fourths of the coupon of the
Senior Exchange Notes, declining ratably to par on the date that is two years
prior to maturity of the Senior Exchange Notes. The Senior Exchange Notes will
provide for mandatory repurchase offers customary for publicly traded high yield
debt securities.

Prior to the third anniversary of the Closing Date, the Borrowers may redeem up
to 40 % of such Senior Exchange Notes with the proceeds from an equity offering
at a redemption price equal to par plus accrued interest plus a premium equal to
100% of the coupon in effect on such Senior Exchange Notes.
Prior to the third anniversary of the Closing Date, the Borrowers may redeem
such Senior Exchange Notes at a make-whole price based on U.S. Treasury notes
with a maturity closest to the third anniversary of the Closing Date plus 50
basis points plus accrued interest.
Prior to a Demand Failure Event, any Senior Exchange Notes held by the Initial
Lenders, the Additional Agents (if any) or their respective affiliates (other
than (x) asset management affiliates purchasing Senior Exchange Notes in the
ordinary course of their business as part of a regular distribution of the
Senior Exchange Notes (“Asset Management Affiliates”) and (y) Senior Exchange
Notes acquired pursuant to bona fide open market purchases from third parties or
market making activities), shall be prepayable and/or subject to redemption in
whole or in part at par plus accrued interest on a non-ratable basis so long as
such Senior Exchange Notes are held by them.
Offer to Repurchase Upon
a Change of Control:
The Issuers will be required to make an offer to repurchase the Senior Exchange
Notes following the occurrence of a “change of


C-I-3

--------------------------------------------------------------------------------


control” (to be defined in a manner consistent with the BV Borrower’s 4.875%
Senior Notes due 2023 (the “2023 Notes”)) at a price in cash equal to 101% of
the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase; provided that Senior Exchange Notes held by the Initial
Lenders, the Additional Agents (if any) or their respective affiliates (other
than Asset Management Affiliates or Senior Exchange Notes acquired pursuant to
bona fide open market purchases from third parties or market making activities)
shall be subject to prepayment at par, plus accrued and unpaid interest to the
date of repurchase.
Defeasance and Discharge
Provisions:
Substantially consistent with the 2023 Notes.

Modification:
Substantially consistent with the 2023 Notes.

Right to Transfer
Exchange Notes:
Substantially consistent with the 2023 Notes.

Covenants and
Events of Default:
The indenture governing the Senior Exchange Notes will include provisions
customary for an indenture governing publicly traded investment grade debt
securities issued by issuers of comparable creditworthiness and taking into
account then prevailing market conditions (including in respects of baskets and
carveouts to such covenants), and shall be no more restrictive than those
contained in the 2023 Notes.




C-I-4

--------------------------------------------------------------------------------


EXHIBIT D
Project Salient
Additional Conditions Precedent
Capitalized terms used in this Exhibit D but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit D is attached
and in the other Exhibits to the Commitment Letter.
The initial borrowing under the Facilities shall be subject to the following
additional conditions precedent:
1.    Subject to the Funds Certain Provisions, the execution and delivery of
definitive Credit Documentation consistent with the terms of the Commitment
Letter and the Term Sheets. Subject to the Funds Certain Provisions, the Term
Loan Administrative Agent shall have a perfected security interest in the assets
of the Target and any subsidiary thereof that would qualify as a “Guarantor” (as
defined in the Existing Credit Agreement).
2.    Substantially concurrently with the initial funding under the Facilities,
the Acquisition shall be consummated in accordance with the terms and conditions
of the Share Purchase Agreement among you and Shrader International Inc. dated
as of August 15, 2014 (including, but not limited to, all schedules and exhibits
thereto and after giving effect to any alteration, amendment, modification,
supplement or waiver permitted below, the “Acquisition Agreement”) and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived, nor any consent
granted, by you, if such alteration, amendment, change, supplement, waiver or
consent would be adverse to the interests of the Lenders (in their capacities as
such) in any material respect, without the prior written consent of the Agents
(such consent not to be unreasonably withheld, delayed or conditioned) (it being
understood and agreed that any alteration, amendment, change, supplement, waiver
or consent that (a) increases the purchase price in respect of the Acquisition
shall not be deemed to be adverse to the interests of the Lenders in any
material respects, so long as such increase (other than the purchase price
adjustment pursuant to the express terms of the Acquisition Agreement) is funded
solely by the issuance of common equity or funded by cash on hand and (b)
decreases the purchase price in respect of the Acquisition by 10% or more other
than (i) the purchase price adjustment pursuant to the express terms of the
Acquisition Agreement and (ii) any such reduction that reduces the Term Loan
Facility on a dollar for dollar basis, shall be deemed to be adverse to the
interest of the Lenders in a material respect). The Refinancing shall have been
consummated, or, substantially concurrently with the initial funding under the
Facilities, shall be consummated.
3.    The Lenders shall have received (1) customary legal opinions from counsel
in form, scope and substance reasonably acceptable to the Agents, (2) a solvency
certificate from a director of the BV Borrower substantially in the form of
Exhibit Q to the Existing Credit Agreement and (3) customary closing and, to the
extent relevant, good standing (of the jurisdiction of organization)
certificates and a customary notice of borrowing, in each case subject to the
Funds Certain Provisions.

D-1

--------------------------------------------------------------------------------




4.    The Lead Arrangers shall have received (1) (i) the audited consolidated
balance sheets of August Cayman Intermediate Holdco, Inc., an exempted company
incorporated with limited liability under the laws of the Cayman Islands
(“August Cayman Intermediate”) and its Subsidiaries (as defined in the
Acquisition Agreement) as of December 31, 2013 and December 31, 2012, (ii) the
audited consolidated statements of operations, statements of comprehensive loss
and statements of cash flows for the year ended December 31, 2013 for August
Cayman Intermediate and its Subsidiaries (as defined in the Acquisition
Agreement), the period from April 28, 2012 through December 31, 2012 for August
Cayman Intermediate and its Subsidiaries (as defined in the Acquisition
Agreement) and the period from January 1, 2012 through April 27, 2012 for the
Company Entities (as defined in the Acquisition Agreement) or the Business (as
defined in the Acquisition Agreement) and (iii) the unaudited consolidated
balance sheet of August Cayman Intermediate and its Subsidiaries (as defined in
the Acquisition Agreement) as of June 28, 2014 and (2) unaudited consolidated
balance sheets and related statements of income and cash flows of August Cayman
Intermediate and its Subsidiaries (as defined in the Acquisition Agreement) for
the fiscal quarter ended June 28, 2014 and each fiscal quarter ended thereafter
and at least 45 days prior to the Closing Date (but excluding the fourth quarter
of any fiscal year). The Agents shall have received customary pro forma
financial information for use in a customary confidential information memorandum
for senior secured term loan financings. The Agents confirm that they have
received in a satisfactory form and substance the financial statements required
under clause (1) above.  
5.    With respect to the Senior Bridge Facility, the Borrowers shall have
engaged one or more investment banks reasonably satisfactory to the Lead Bridge
Arrangers (collectively, the “Investment Bank”) (it being understood and agreed
that Barclays Capital Inc. and Morgan Stanley & Co. LLC are acceptable to the
Lead Bridge Arrangers) to sell or place the Senior Notes and shall ensure that
(a) the Investment Bank and the Lead Bridge Arrangers each shall have received,
not later than 15 consecutive business days prior to the Closing Date (or such
shorter time as may be agreed by the Lead Bridge Arrangers and the Investment
Bank) a draft preliminary prospectus or preliminary offering memorandum or
preliminary private placement memorandum (collectively, the “Offering
Documents”) suitable for use in a customary “high-yield road show” relating to
the Senior Notes and substantially similar to the applicable 2023 Notes Offering
Documents, in each case, which contains all financial statements and other data
(but in the case of the Target and its subsidiaries, no more than the financials
required under paragraph 4 above) to be included therein (including all audited
financial statements, all unaudited financial statements (which shall have been
reviewed by the independent accountants as provided in Statement on Auditing
Standards No. 100) and all appropriate pro forma financial statements prepared
in accordance with, or reconciled to, generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, unless otherwise agreed, and, except as
otherwise agreed by the Investment Bank, all other data (including selected
financial data) that the Securities and Exchange Commission would require in a
registered offering of the Senior Notes (in each case other than Rule 3-09, Rule
3-10 or Rule 3-16 of Regulation S-X, Item 402 of Regulation S-K and subject to
exceptions customary for a Rule 144A offering), or that would be necessary for
the Investment Bank to receive customary (for high yield debt securities)
“comfort” (including “negative assurance” comfort) from Parent’s independent
accountants and the independent accountants for the Target in connection with
the offering of the Senior Notes (and the Borrowers shall have made commercially
reasonable efforts to arrange for the delivery of such

D-2

--------------------------------------------------------------------------------


comfort or, if no Senior Notes were issued, a draft thereof) (“Required Notes
Information”)) and (b) the Investment Bank shall have been afforded a period of
at least 15 consecutive business days following receipt of an Offering Document
(or such shorter time as may be agreed by the Lead Bridge Arrangers and the
Investment Bank) including the information described in clause (a) above, to
seek to place the Senior Notes with qualified purchasers thereof; provided, that
the entirety of such period shall not include November 28, 2014 and shall occur
prior to December 22, 2014 or after January 5, 2015.
If you shall in good faith reasonably believe that you have delivered the
Required Notes Information, you may deliver to the Lead Bridge Arrangers written
notice to that effect (stating when you believe you completed any such
delivery), in which case you shall be deemed to have delivered such Required
Notes Information on the date such notice is received, unless the Lead Bridge
Arrangers in good faith reasonably believe that you have not completed delivery
of such Required Notes Information and, within three business days after its
receipt of such notice from you, the Lead Bridge Arrangers deliver a written
notice to you to that effect (stating with specificity what Required Notes
Information you have not delivered).
6.    With respect to the Senior Bridge Facility, there shall be no Default or
Event of Default (as defined in the Existing Credit Agreement) that has occurred
and is continuing as of the date hereof.
7.    With respect to the Term Loan Facility, if the Term Loan Facility is
incurred as an incremental facility under the Existing Credit Agreement, the
conditions set forth in Section 2.14(b) of the Existing Credit Agreement shall
have been satisfied so as to permit the incurrence of the Term Loans.
8.    To the extent invoiced at least two business days prior to the Closing
Date, all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Commitment Letter and the
Fee Letter, payable to each Agent (and counsel thereof) and the Lenders shall
have been paid to the extent due.
9.    The Agents shall have received, at least 3 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act, to the
extent requested in writing at least 10 days prior to the Closing Date.
10.    The Specified Representations and the Acquisition Agreement Target
Representations shall be true and correct in all material respects (unless
already qualified by materiality, in which case such representation shall be
true and correct in all respects).









D-3